Exhibit 10.1


AMENDMENT NUMBER ONE
TO THE EMPLOYEE MATTERS AGREEMENT


This Amendment Number One to the Employee Matters Agreement (“Amendment Number
One”) effective as of April 13, 2016 (the “Amendment Number One Effective Date”)
is by and between IAC/InterActiveCorp, a Delaware corporation (“IAC”), and Match
Group, Inc., a Delaware corporation (“Match”).


INTRODUCTION


IAC and Match entered into the Employee Matters Agreement, dated as of November
24, 2015 (the “Employee Matters Agreement”), pursuant to which IAC and Match
have agreed to allocate between them assets, liabilities and responsibilities
with respect to certain employee compensation, pension and benefit plans,
programs and arrangements and certain employment matters. The Employee Matters
Agreement, as amended, and this Amendment Number One shall be collectively
referred to as the “Agreement”. Capitalized terms used in this Amendment Number
One but not defined herein shall have the definitions ascribed to them in the
Employee Matters Agreement.


AGREEMENT


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby amend the Employee Matters Agreement as
follows:


1.
Payroll Taxes and Reporting of Compensation. Section 4.6 of the Employee Matters
Agreement is hereby amended and restated as follows:

4.6 Payroll Taxes and Reporting of Compensation. IAC and Match shall, and shall
cause the other IAC Entities and the other Match Entities to, respectively, take
such action as may be reasonably necessary or appropriate in order to minimize
Liabilities related to payroll taxes after the Effective Time. Except as
otherwise provided in Section 5.5, IAC and Match shall, and shall cause the
other IAC Entities and the other Match Entities to, respectively, each bear its
responsibility for payroll tax obligations and for the proper reporting to the
appropriate governmental authorities of compensation earned by their respective
employees after the Effective Time, including compensation related to the
exercise of Options.


2.
Certain Equity Award Matters. Section 5.5 of the Employee Matters Agreement is
hereby amended and restated as follows:

5.5 Certain Equity Award Matters.


(a) Notwithstanding anything to the contrary contained in Section 4.6, Match
shall reimburse IAC for the cost of any IAC RSUs or IAC Options held by Match
Employees or Former Match Employees that vest (in the case of IAC RSUs) or are
exercised (in the case of IAC Options) on or after the Effective Time with such
cost equal to the taxable income that arises from the applicable vesting or
exercise event, net of withholding taxes (the cost for which Match shall be
solely responsible) or (ii) if mutually agreed by the parties, the taxable
income that arises from the applicable vesting or exercise event without any
offset of withholding taxes (the cost for which IAC will be responsible) (the
amount under clause (i) or (ii), the “IAC Award Cost”). No later than five
Business Days following invoice therefor, Match shall pay to IAC the IAC Award
Cost in, at IAC’s election, either cash or in shares of Match Common Stock
having a value equal to the IAC Award Cost, based on the closing price of Match
Common Stock on the applicable vesting or exercise date; provided, however, that
following such time as IAC ceases to own shares representing a majority of the
combined voting power of the outstanding Match Capital Stock, Match shall make
such payment in cash. Match shall be entitled to any compensation deduction
corresponding to the IAC Award Cost.


(b) With respect to any equity awards of Tinder, OkCupid or The Princeton Review
(the “Subsidiary Equity Awards”) that are granted pursuant to plans outstanding
as of the Effective Time and that are settled prior to such time as IAC ceases
to own shares representing a majority of the combined voting power of the
outstanding Match Capital Stock, IAC may require those awards to be settled in
either shares of IAC Common Stock or in shares of Match Common Stock.
Notwithstanding anything to the contrary contained in Section 4.6, to the extent
that IAC elects to settle the Subsidiary Equity Awards in shares of IAC Common
Stock, Match will reimburse IAC in an amount equal to either (i) the taxable
income that arises from the settlement of the Subsidiary Equity Awards, net of
withholding taxes (the cost for which Match shall be solely responsible) or (ii)
if mutually agreed by the parties, the taxable income that arises from the
settlement of the Subsidiary Equity Awards without any offset of withholding
taxes (the cost for which IAC will be responsible) (the amount under clause (i)
or (ii), the “Subsidiary Award Cost”) by issuing to IAC additional shares of
Match Common Stock having a value equal to the Subsidiary Award Cost, based on
the closing price of Match Common Stock on the date of settlement. Match shall
be entitled to any compensation deduction corresponding to the Subsidiary Award
Cost.
(c) The Compensation Committee of the IAC Board of Directors will have the
exclusive authority to determine the treatment of outstanding IAC equity awards
in the event of a subsequent spinoff of IAC’s retained interest in Match and
Match agrees to assume any equity awards denominated in shares of IAC Common
Stock that are converted into equity awards denominated in shares of Match
Common Stock in connection with any such spinoff.
3.
Miscellaneous. This Amendment Number One, together with the Employee Matters
Agreement, constitutes the sole and complete understanding of the parties with
respect to its subject matter and supersedes all prior or contemporaneous
communications between the parties concerning such subject matter. Following the
Amendment Number One Effective Date, the Agreement (as amended) remains in full
force and effect. This Amendment Number One may be executed in counterparts,
including facsimile counterparts, each of which will constitute an original, but
which collectively will form one and the same instrument. This Amendment Number
One will be governed and construed according to the choice of governing and
constructive law set forth in the Employee Matters Agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment Number One by
persons duly authorized as of the date first written above.


IAC/INTERACTIVECORP
MATCH GROUP, INC.







By:/s/ JOANNE HAWKINS                By:/s/ GARY SWIDLER            
Name: Joanne Hawkins                 Name: Gary Swidler
Title: Senior Vice President Title: Chief Financial Officer




-1-